Exhibit 10.2

RESTRICTED STOCK UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

        (“Grantee”)  

by CommScope Holding Company, Inc. (the “Company”) of

                 restricted stock units convertible, on a one-for-one basis,
into shares of Stock (the “Units”).

The Units are granted pursuant to and subject to the provisions of the CommScope
Holding Company, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and to the
terms and conditions set forth on the following pages (the “Terms and
Conditions”). By accepting the Units, Grantee shall be deemed to have agreed to
the Terms and Conditions and the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated as provided in the Plan or Section 1 of the Terms
and Conditions, the Units shall vest (become non-forfeitable) in accordance with
the following schedule, subject to Grantee’s Continuous Service on the
applicable vesting date.

 

Continuous Service

after Grant Date

  

Percent of Units Vesting

1st Anniversary of the Grant Date    33 1⁄3 % 2nd Anniversary of the Grant Date
   33 1⁄3 % 3rd Anniversary of the Grant Date    33 1⁄3 %

IN WITNESS WHEREOF, CommScope Holding Company, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

COMMSCOPE HOLDING COMPANY, INC.   By:     Its:     Grant Date: February 24, 2015



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Units. The Units will vest and become non-forfeitable on the
earliest to occur of the following (each, a “Vesting Date”):

 

(a) as to the percentages of the Units specified on the cover page hereof, on
the respective Vesting Dates specified on the cover page hereof, provided
Grantee is then still providing Continuous Service to the Company;

 

(b) as to all of the Units, on the termination of Grantee’s Continuous Service
due to death or Disability;

 

(c) as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or

 

(d) as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
or Grantee’s resignation for Good Reason within two years after the effective
date of the Change in Control.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in (b) or (d) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.

2. Conversion to Stock. The Units that vest upon a Vesting Date will be
converted to shares of Stock. The shares of Stock will be registered in the name
of Grantee as of the Vesting Date, and certificates for the shares of Stock (or,
at the option of the Company, statements of book entry notation of the shares of
Stock in the name of Grantee in lieu thereof) shall be delivered to Grantee or
Grantee’s designee upon request of Grantee as soon as practicable after the
Vesting Date.

3. Dividend Rights. If any dividends or other distributions are paid with
respect to the Stock while the Units are outstanding, the dollar amount or fair
market value of such dividends or distributions with respect to the number of
shares of Stock then underlying the Units shall be credited to a bookkeeping
account and held (without interest) by the Company for the account of Grantee.
Such amounts shall be subject to the same vesting and forfeiture provisions as
the Units to which they relate. Accrued dividends held pursuant to the foregoing
provision shall be paid by the Company to Grantee on the applicable Vesting
Date.

4. Voting Rights. Grantee shall not have voting rights with respect to the
Units. Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a stockholder of the Company.

5. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an Affiliate. The Units are not assignable or transferable by Grantee other than
to a beneficiary or by will or the laws of descent and distribution.

6. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

7. No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to, the Company or any Affiliate.

8. Payment of Taxes. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting or settlement of the Units. The
withholding requirement may be satisfied, in whole or in part, by withholding
from the settlement of the Units Shares having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.

9. Stockholders Agreement; Registration Rights Agreement. As a condition to the
issuance of Shares of Stock hereunder, Grantee agrees that such Shares shall be
subject to all of the terms, conditions and restrictions contained in any
Stockholders Agreement by and among the Company and the Company’s stockholders
and in any Registration Rights Agreement by and among the Company and the
Company’s stockholders and that Grantee will become a party to and subject to
such Stockholders Agreement and such Registration Rights Agreement.

10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

11. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.



--------------------------------------------------------------------------------

12. Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to CommScope Holding Company, Inc.,
1100 CommScope Place, SE, Hickory, North Carolina 28602, Attn: Corporate
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

14. Compensation Recoupment Policy. The Units and any Stock issued thereunder
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to Grantee and to awards of this type.